Title: To Thomas Jefferson from Elkanah Watson, 1 August 1804
From: Watson, Elkanah
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Albany. 1st. Augt. 1804
               
               I had the honor & the pleasure Sometime Since to Recieve a line from your Own hand, acknowledging the Rect. of my Short Tour in Holland.
               Having travelled extensively in the U.S. America—France—England—Belgieum & part of Germany—mostly in the time of Our Revolution, & partly Since—I have it in contemplation (Not from any pecuniary Motive but to gratify my friends) to Submit my Journals to the press.
               The direct object of this Letter Sir, is to tender to you my Sincere & warmest thanks, for the attention paid to the recommendation of the late Lieut. Govr. of this State—the Comptroler—& the Secy. of our State—& myself in the appointment of Our worthy friend Simon Lynch Esqr. to  the Station of American Consul at the Port of Nantes in France—& I am the more gratified by letters recently Rec’d by the last arrivals to hear how well & how Satisfactory to the public, he fills an office of Such importance in a Port of that Consequence.
               Genl. Armstrong Wrote me Yesterday that he was on the Point of Sailing for that Port, & I trust & hope Mr Lynche’s Conduct will be Such as to Confirm Your good opinion of him—& I am gratified that Genl. A intends Calling on him personally.
               I am with profound Respect & Veneration. Your Obliged
               
                  
                     Elkanah Watson
                  
               
            